Judgment in favor of plaintiff unanimously reversed, on the law and the facts, and a new trial granted solely on the question of damages, without costs to either party. The grossly excessive award in this personal injury negligence action is not supported by the record. The deficiency in medical testimony is due apparently to certain concessions which were misunderstood both as to scope and effect. The absence of such testimony precludes effective appellate review, and it would seem that a new trial rather than an effort to adjust the damages would be a more just solution. (Cf. Chasis v. Progressive Electronics, 15 A D 2d 776.) Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.